Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23rd June 2020 and 8th November 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 3, 5 – 10 and 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson et al (US 2020/0389457 A1) in view of Kumar et al (US 2015/0109902 A1).
Claim 1. Olofsson shows a method (abstract; fig. 1) comprising:  	receiving, by an area border router (ABR) connected to one or more metropolitan area networks and a core network ([0016]: the aggregation device, which is also an SD-WAN edge, may include multiple configured VPN/VRF segment instances; [0019]: one or more portions of network 110 may include a metropolitan area network (MAN)… network 110 may include a core network), and 	a packet including a segment routing label stack for a segment routing path ([0020]), wherein the segment routing label stack includes at least a label of the ABR ([0020]),  	a context label associated with a routing instance of the ABR ([0021]: contextual label 166 may include instructions for using a particular VPN/VRF segment instance to direct traffic).Olofsson does not very expressly describe wherein:  	a subsequent label identifying a device in the core network, wherein  	the routing instance of the ABR comprises  	a metropolitan area network routing table (metro routing table) for a first metropolitan area network of the one or more metropolitan area networks;  	determining, from a lookup of the context label in the metro routing table, a table next hop to a core routing table for the core network;  	in response to determining the table next hop, determining, from a lookup of the subsequent label in the core routing table, a next hop in the segment routing path to the device in the core network; and  	sending, by the ABR, the packet toward the device in the core network.Kumar teaches features of: 	a subsequent label identifying a device in a core network ([0055]: in response to the network interface circuit 40 of any core router (e.g. the penultimate hop (PHP) device) 18 receiving in operation 108 the data packet 70 specifying the protected segment identifier “pPE-SID” 64c in the “Active SID” field 90, the processor circuit 42 of the core router 18 determines whether the corresponding pPE router 12 is reachable (e.g. whether the primary egress segment identifier “pPE-SID” 64c is in the corresponding SFIB table)), wherein  	a routing instance of the ABR comprises  	a metropolitan area network routing table (metro routing table) for a first metropolitan area network of one or more metropolitan area networks (fig. 1; [0052]);  	determining, from a lookup of the context label in the metro routing table, a table next hop to a core routing table for the core network ([0027]);  	in response to determining the table next hop, determining, from a lookup of the subsequent label in the core routing table, a next hop in the segment routing path to the device in the core network ([0037]); and  	sending, by the ABR, the packet toward the device in the core network ([0014]  [0047]: sending via a core network, by the provider edge router, an advertisement specifying the primary and repair labels, enabling an ingress provider edge router to insert, into an IPv6 data packet… a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit 40 receiving the BGP advertisement message 76 from the egress provider edge device 12 via the core network 22 wherein the segment forwarding information base table entry can specify that the destination address prefix “CE2” 20 is reachable via the protected next hop address (pNH) 28 of the egress router “PE0” 12…).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Kumar in the method of Olofsson to facilitate recovery from failure of edge routers that utilize border gateway protocol (BGP) for tunneling data traffic across a BGP-free core network that utilizes segment routing.
Claim 2. Olofsson shows the method of claim 1, wherein the metro routing table comprises at least one context label route that maps the context label to the core routing table, and wherein the core routing table comprises at least one context label route that maps the context label to the metro routing table ([0037], [0046] and [0050]). 
Claim 3. Olofsson, modified by Kumar, shows the method of claim 1, further comprising:  	advertising, by the ABR and to network devices of the one or more metropolitan area networks and the core network, the context label in a sub-Type, Length, and Value (TLV) of an Intermediate-System to Intermediate-System (IS-IS) message (Kumar, [0037]). 
Claim 5. Olofsson, modified by Kumar, shows the method of claim 1, further comprising:  	advertising, by the ABR and to network devices of the one or more metropolitan area networks and the core network, the context label in a Type, Length, and Value (TLV) of an Open Shortest Path First (OSPF) message (Kumar, [0022]). 
Claim 6. the method of claim 5, wherein the TLV of the OSPF message further comprises an instance identifier for the routing instance of the context label. 
Claim 7. Olofsson, modified by Kumar, shows the method of claim 1, further comprising:  	advertising, by the ABR and to a controller for network devices of the one or more metropolitan area networks and the core network, the context label in a sub-Type, Length, and Value (TLV) of Border Gateway Protocol-Link State (BGP-LS) message (Kumar, [0058]). 
---------- ---------- ----------
Claim 8. Olofsson shows a method (abstract; fig. 1) comprising:  	receiving, by an area border router (ABR) connected to one or more metropolitan area networks and a core network, a packet including a segment routing label stack for the aggregation device, which is also an SD-WAN edge, may include multiple configured VPN/VRF segment instances; [0019]: one or more portions of network 110 may include a metropolitan area network (MAN)… network 110 may include a core network), wherein  	the segment routing label stack includes at least a label of the ABR ([0020]), a context label associated with a routing instance of the ABR ([0021]: contextual label 166 may include instructions for using a particular VPN/VRF segment instance to direct traffic). Olofsson does not very expressly describe: 	a subsequent label identifying a device in a first metropolitan area network of the one or more metropolitan area networks, wherein  	the routing instance of the ABR comprises  	a metropolitan area network routing table (metro routing table) for the first metropolitan area network;  	determining, from a lookup of the context label in a core routing table for the core network, a table next hop to the metro routing table;  	determining, from a lookup of the subsequent label in the metro routing table, a next hop in the segment routing path to the device in the first metropolitan area network; and  	sending, by the ABR, the packet toward the device in the first metropolitan area network.Kumar shows features of: 	a subsequent label identifying a device in a first metropolitan area network of the one or more metropolitan area networks ([0055]: in response to the network interface circuit 40 of any core router (e.g. the penultimate hop (PHP) device) 18 receiving in operation 108 the data packet 70 specifying the protected segment identifier “pPE-SID” 64c in the “Active SID” field 90, the processor circuit 42 of the core router 18 determines whether the corresponding pPE router 12 is reachable (e.g. whether the primary egress segment identifier “pPE-SID” 64c is in the corresponding SFIB table)), wherein  	the routing instance of the ABR comprises  	a metropolitan area network routing table (metro routing table) for the first metropolitan area network (fig. 1; [0052]);  	determining, from a lookup of the context label in a core routing table for the core network, a table next hop to the metro routing table ([0027]);  	determining, from a lookup of the subsequent label in the metro routing table, a next hop in the segment routing path to the device in the first metropolitan area network ([0037]); and  	sending, by the ABR, the packet toward the device in the first metropolitan area network ([0014] and [0047]: sending via a core network, by the provider edge router, an advertisement specifying the primary and repair labels, enabling an ingress provider edge router to insert, into an IPv6 data packet… a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit 40 receiving the BGP advertisement message 76 from the egress provider edge device 12 via the core network 22 wherein the segment forwarding information base table entry can specify that the destination address prefix “CE2” 20 is reachable via the protected next hop address (pNH) 28 of the egress router “PE0” 12…).It would have been obvious to one of ordinary skill in the art before the effective filing Kumar in the method of Olofsson to facilitate recovery from failure of edge routers that utilize border gateway protocol (BGP) for tunneling data traffic across a BGP-free core network that utilizes segment routing.
Claim 9. Olofsson shows the method of claim 8, wherein the metro routing table comprises at least one context label route that maps the context label to the core routing table, and wherein the core routing table comprises at least one context label route that maps the context label to the metro routing table ([0037], [0046] and [0050]). 
Claim 10. Olofsson, modified by Kumar, shows the method of claim 8, further comprising:  	advertising, by the ABR and to network devices of the one or more metropolitan area networks and the core network, the context label in a sub-Type, Length, and Value (TLV) of an Intermediate-System to Intermediate-System (IS-IS) message (Kumar, [0037]). 
Claim 12. Olofsson, modified by Kumar, shows the method of claim 8, further comprising:  	advertising, by the ABR and to network devices of the one or more metropolitan area networks and the core network, the context label in a Type, Length, and Value (TLV) of an Open Shortest Path First (OSPF) message (Kumar, [0022]). 
Claim 13. the method of claim 12, wherein the TLV of the OSPF message further comprises an instance identifier for the routing instance. 
Claim 14. Olofsson, modified by Kumar, shows the method of claim 8, further comprising:  	advertising, by the ABR and to a controller for network devices of the one or more metropolitan area networks and the core network, the context label in a sub-Type, Length, and Value (TLV) of Border Gateway Protocol-Link State (BGP-LS) message (Kumar, [0058]).---------- ---------- ----------
Claim 15. Olofsson shows an area border router (ABR) connected to one or more metropolitan area networks and a core network (abstract; fig. 1), the ABR comprising:  	one or more processors operably coupled to a memory, wherein the one or more processors (figs. 2 and 5) are configured to:  	receive a packet including a segment routing label stack for a segment routing path ([0016]: the aggregation device, which is also an SD-WAN edge, may include multiple configured VPN/VRF segment instances; [0019]: one or more portions of network 110 may include a metropolitan area network (MAN)… network 110 may include a core network), and wherein the segment routing label stack includes at least a label of the ABR ([0020]), a context label associated with a routing instance of the ABR.Olofsson does not very expressly describe: 	a subsequent label identifying a device in the core network, wherein Kumar shows features of: 	a subsequent label identifying a device in the core network ([0055]: in response to the network interface circuit 40 of any core router (e.g. the penultimate hop (PHP) device) 18 receiving in operation 108 the data packet 70 specifying the protected segment identifier “pPE-SID” 64c in the “Active SID” field 90, the processor circuit 42 of the core router 18 determines whether the corresponding pPE router 12 is reachable (e.g. whether the primary egress segment identifier “pPE-SID” 64c is in the corresponding SFIB table)), wherein  	the routing instance of the ABR comprises  	a metropolitan area network routing table (metro routing table) for a first metropolitan area network of the one or more metropolitan area networks (fig. 1; [0052]);  	determine, from a lookup of the context label in the metro routing table, a table next hop to a core routing table for the core network ([0027]);  	in response to determining the table next hop, determine, from a lookup of the subsequent label in the core routing table, a next hop in the segment routing path to the device in the core network ([0037]); and  	send the packet toward the device in the core network([0014] and [0047]: sending via a core network, by the provider edge router, an advertisement specifying the primary and repair labels, enabling an ingress provider edge router to insert, into an IPv6 data packet… a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit 40 receiving the BGP advertisement message 76 from the egress provider edge device 12 via the core network 22 wherein the segment forwarding information base table entry can specify that the destination address prefix “CE2” 20 is reachable via the protected next hop address (pNH) 28 of the egress router “PE0” 12…).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Kumar in the ABR of Olofsson to facilitate recovery from failure of edge routers that utilize border gateway protocol (BGP) for tunneling data traffic across a BGP-free core network that utilizes segment routing.
Claim 16. Olofsson shows the area border router of claim 15, wherein the metro routing table comprises at least one context label route that maps the context label to the core routing table, and wherein the core routing table comprises at least one context label route that maps the context label to the metro routing table ([0037], [0046] and [0050]). 
Claim 17. Olofsson, modified by Kumar, shows the area border router of claim 15, wherein the one or more processors are further configured to: advertise, to network 
Claim 18. Olofsson, modified by Kumar, shows the area border router of claim 15, wherein the one or more processors are further configured to: advertise, to network devices of the one or more metropolitan area networks and the core network, the context label in a Type, Length, and Value (TLV) of an Open Shortest Path First (OSPF) message (Kumar, [0022]). 
Claim 19. Olofsson, modified by Kumar, shows the area border router of claim 15, further comprising:  	advertise, to a controller for network devices of the one or more metropolitan area networks and the core network, the context label in a sub-Type, Length, and Value (TLV) of Border Gateway Protocol-Link State (BGP-LS) message (Kumar, [0058]). 
---------- ---------- ----------
Allowable Subject Matter
Claim 4, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Filsfils et al, US 2015/0304206 A1: a controller device in a computer network domain learns border gateway protocol (BGP) egress peering segments from one or more border routers of the domain, and determines a selected flow to segment route via a particular egress peering segment, the selected flow from a given routing device within the domain to a given destination of a remote domain, as such, the controller device may then instruct the given routing device to segment route the selected flow via the particular egress peering segment, and an egress border router shares its BGP egress peering segments, and receives a flow to segment route wherein the egress border router may determine, from a segment route contained within the flow, to which particular egress peering segment of the border router to segment route the flow, and forwards the flow out of the domain via the particular egress peering segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2415                                                                                                                                                                                                        31st December 2021